Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/057,806 last filed on December 04th, 2020.
Claim 2 was cancelled. 
Claims 1, 11, 16-18, and 20 were amended.
Claims 21-23 were newly added.
Claims 1 and 3-23 remain pending and have been examined, directed to delivering notification information.

Upon further review of the latest interview summary discussions and the latest filed claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 103 rejection, using Panje in view of Lewis, and using amended independent claim 1 for example, the applicant’s representative argued that the applied references do not expressly teach and/or suggest of determining the content type with respect to a segment within a manifest file.  This feature was incorporated from dep. claim 2.  
In response, as the examiner had attempted to explain in the last interview discussions, the term/phrase “notification message” can be referring to any type of notification, and not 

Independent claim 17 was similarly amended and argued following claim 1 and thus was similarly reviewed and rejected under the same rationale.

Independent claim 11 was amended and argued by the representative following the same reasoning as claim 1, that Panje alone did not expressly disclose of “replacing” a manifest file with a different version, such that one manifest file references the notification/emergency and one manifest file does not.  
In response, the examiner reviewed the amended claim 11 and would argue that there is still a confusing issue when the argued steps are under the presumption that the emergency alert content has been received already (e.g., “…based on determining that the emergency alert content has been received by the computing device…).  If the emergency alert was already received, it does not make sense to provide it again or force tune in to that same alert.  This 

Newly added dependent claims were reviewed and addressed.  The remaining dependent claims were not specifically argued at this time.

Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A method comprising: 
based on receiving a request for a second manifest file comprising segment information of a first media item, determining, by a computing device, whether emergency alert content has been received by a computing device, wherein the first media item is different from the emergency alert content; and
based on determining that the emergency alert content has been received by the computing device: 
replacing, by the computing device, the second manifest file with a first manifest file, wherein the first manifest file comprises segment information of the emergency alert content; and
based on the request for the second manifest file, instead of the second manifest file, one of: the first manifest file or a redirect response associated with the first manifest file.
(The underlined portions is for emphasis and discussion purposes only, not to indicate amended language)

	Based upon the present application’s filed specifications, the closest interpretations and support was found from ¶¶ [0037] and [0044], which disclosed that there is a series of steps happening between a multicast server and a notification server, and that users are forced to tune in to the provided manifest file with the emergency alert content.  

If one interprets the computing system as a client end system and if the emergency alert content has already been received, it is confusing as to why the client needs to get the manifest file again that contains segment information pointing to said same emergency alert content. 
Alternatively, if computing system is a client end system, one can also interpret the claimed language with a provided assumption that the client system is already in the middle of an ongoing emergency and has already received at least one emergency alert content and the system is now simply creating another manifest file and providing it additionally and ultimately forcing the client end system to tune in to more or another emergency alert content.
	If one interprets the computing system as the streaming server itself (or a multicast server), then it is possible that the streaming (or multicast) server can perform the determination step to see if any notifications or alerts were received from an external source like Emergency Alert System or from some notification server.  Then, if yes, the streaming/multicast server can create a manifest file and force the client end system(s) to tune in to the emergency message, regardless of their request of a manifest file for some requested content.
	
	The examiner recognizes that part of the issue is also because the “computing device” needs to be further defined, and it may not be aligned with the applicant’s intent.  Under the broadest reasonable interpretations, the examiner is going with the simplest interpretation that the computing system is a client end system and is delivering the emergency notifications and 
Please review the claim and address and/or amend accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0280750 A1 to Panje et al. (“Panje”) in view of U.S. Patent Publication No. 2012/0047542 A1 to Lewis et al. (“Lewis”).

As to claim 1, Panje discloses a method comprising:
receiving, by a computing device, a manifest file, wherein the manifest file comprises segment information for a plurality of segments of a first media item (Panje ;
receiving a notification message (Examiner’s Note: this limitation is broad and lacking details with respect to where “a notification message” is being received, either 1) at the client end device or 2) at the server system before being sent out to the client end device (in a 3 node system with client, server, and external notification/emergency source).  
Under the first interpretation, Panje discloses that client end device system can receive notifications of additional companion contents or content directives or emergency notifications (e.g., Panje: ¶¶ [0031-36], [0057], and [0070]).
Under the second interpretation, Panje discloses that the server system can also receive notifications or indications of changes to the files, such as with any form of user supplied companion content (132) or some notifications from external sources (14), before those get incorporated within the manifest files by the server system before the modified manifest file(s) get broadcasted out to clients, e.g., Panje: ¶¶ [0013], [0018], [0027-28], [0031-36], [0057], and [0070]);
determining a segment, of the plurality of segments of the first media item, comprising a content type that is the same as a content type of the notification message (Panje discloses that the streaming server and the client system can both process and recognize different types of content.  Regular streaming programming 
modifying the manifest file by replacing the segment information for the determined segment information corresponding to at least a portion of the notification message (Following the above interpretations, since the claimed language is now directed to just modifying by replacing the segment as it corresponds to the notification message, then based upon Panje’s teachings, the various types of notifications which includes the various types of companion that is added by users, can all be readily changed or replaced, as per the discretion of the users (e.g., Panje: ¶¶ [0043], [0047], [0053], [0055], and [0058]).  While it is not explicitly stated, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that these user generated companion contents can be edited, while they are associated with a particular content segment.  For example, changing the text within a companion.txt file or changing the companion content synchronized to some specific time index, and therefore some specific segment of programming content (e.g., Panje: ¶¶ [0035-36] and [0058]).  The concept of “notification message” can of course also be expanded to include emergency situations (e.g., Panje: ¶¶ [0057] and [0070]).

There is also a rule resolution server that works together with the dynamic manifest server to apply rules for different types/categories of content.  Lewis discloses that based upon certain rules, the manifest file may be dynamically modified and different segments may be added, removed, or replaced.  In one example, a manifest file can be modified such that instead of referencing live content, the segments can be replaced with pre-recorded content.  And if the pre-recorded content segments has advertising blocks, those blocks can be replaced as well.  And in the example as depicted in Figure 2, a manifest file can be heavily modified such that instead of referencing the live video segments 275 (or 276a-276e) in order, the manifest file is dynamically modified and after the first entry 258a, the remaining entries were all modified to reference other contents, including advertisements and pre-recorded contents.  Lewis explains that there are also various reasons for replacing or substituting content segments, including targeting users’ interests, providing important news bulletins, alerts, or any other high priority videos using global notifications and/or promotions (e.g., Lewis: ¶¶ [0019], [0021-24], [0032-33], and [0037]); and
outputting, based on the notification message, the modified manifest file (Following the above step(s) and interpretations, as a result of a notification message or alert, Panje’s teachings in view of Lewis’ teachings, would further disclose of a resulting 
Based upon Lewis’ teaching’s, it would have been clear to one of ordinary skill in the art, before the effective filing date of the present application, that there is a lot of flexibility given Lewis’s examples, such that it would motivate one of ordinary skill to combine and incorporate Lewis’ teachings of dynamically modifying and/or replacing content segments within a manifest file, altogether within Panje’s overall system and teachings, as Lewis’ teachings similarly echo some of Panje’s teachings as well regarding alerts and customized contents.  One of ordinary skill in the art would have been motivated to do so as the resulting combined system can more readily adapt in response to different situations or scenarios, such as with respect to unpredictable events and global notifications or alerts need to be added into manifest files, in order to be sent out to the clients.

As to claim 3, Panje further discloses the method of claim 2, wherein the notification message comprises an emergency alert system message (Panje discloses of an Emergency Alert System (EAS) that can send out emergency notifications, e.g., Panje: ¶¶ [0032], [0057], and [0070]).

claim 4, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
joining a multicast group prior to receiving the notification message, wherein the receiving the notification message comprises receiving the notification message via the multicast group (While Panje does not expressly disclose of joining a multicast group, the disclosure still provided examples that would suggest Panje’s system is multicasting to different groups of users, such as with streaming contents (¶¶ [0016-17]), example of providing content within a home or multiple homes, which can be location or device based (¶¶ [0031] and [0035]) and business related environments or groups (¶ [0032]), all the while being in such a “group” would allow the user(s) to receive the notifications, such as with any emergency alert notifications or any companion created contents coming from other peer users.  Furthermore, “joining” can be interpreted as simply turning on the client device, such that the device is able to receive the contents and any notifications.
To further reinforce the concepts of “joining” a group and multicasting out media contents, Lewis also more expressly discloses of having or applying rules that apply to a specific group of clients (e.g., Lewis: ¶¶ [0031], [0033], and [0042]).  Therefore, based upon Lewis’ teachings, it is clear that the system can multicast out to specific groups of users, based upon different rules. 
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

claim 5, Panje in view of Lewis further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group during initialization of the computing device (Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that Panje in view of Lewis’ teachings further discloses the concept of “joining” a “group” would consist of at the very least having the client end device system turned on and ready to receive any contents and/or notifications).

As to claim 6, Panje in view of Lewis further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group after receiving a command to join the multicast group (Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that besides turning on the client end receiving device system(s) to join a group, the device system(s) would also have to be able to connect to the network, and Panje further discloses of examples of devices with a communication interface to connect with a local LAN or home subnet for example (e.g., Panje: ¶ [0020]), which can then be broadly interpreted as a joining a “group” that the server(s) can multicast to, such as with the example with clients 104 and 106, and/or based upon a location, e.g., Panje: ¶¶ [0016-17], [0031-32], and [0035]).

See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 7, Panje further discloses the method of claim 1, wherein the receiving the manifest file comprises receiving the manifest file via a first multicast group and wherein the receiving the notification message comprises receiving the notification message via a second multicast group (Following the above step(s) and interpretations from claim 1, client end user’s device/system can receive from the server system, a manifest file, that would contain segments of media contents.  The receiving client end user’s device/system can be interpreted as the first user or group as Panje discloses of embodiments/scenarios of the server sending out media content to multiple clients.  In addition, because Panje also further discloses that the server system can accept companion contents or notifications from external sources, a modified manifest file with the additional “notification” can be sent to or received by a second user/group, e.g., Panje: ¶¶ [0016] and [0036-37]).

claim 8, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
determining a location of the computing device, wherein the modifying the manifest file is performed, based on the location (While Panje provided example of sending out contents to different locations like homes or businesses (e.g., Panje: ¶¶ [0031-32] and [0035]), Panje does not expressly discloses of modifying the manifest file based upon location information. 
Lewis more expressly discloses of providing content based on targeting users’ information including GPS location information or geo-IP address information (e.g., Lewis: ¶ [0031]).  
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 9, Panje in view of Lewis further discloses the method of claim 1, wherein the modifying the manifest file is performed based on a priority of the notification message (Panje discloses that a manifest file can be modified with EAS messages, where it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that EAS messages would be considered/interpreted as a form of priority or higher priority over other requested contents (e.g., Panje: ¶¶ [0032], [0057], and [0070]). 
And while Panje does not expressly use the term priority, Lewis more expressly discloses of a similar system wherein a dynamic manifest file can be modified to include 
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 10, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
receiving an indication of a time of validity associated with the notification message, wherein the modifying the manifest file is performed, based on the time of validity (While Panje discloses of the server being able to send out modified manifest files with EAS messages or companion content directives (e.g., Panje: ¶¶ [0032-36]), Panje does not expressly further disclose of establishing validity periods for those files.
Lewis more expressly discloses of dynamically modifying a manifest file to include various other contents, like advertisements or global broadcasts of some priority content, all based upon a specific time or time frame (e.g., Lewis: ¶¶ [0016], [0022], [0032], [0037], and [0041-42]).  
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 11, Panje further discloses a method comprising: 
based on receiving a request for a second manifest file comprising segment information of a first media item, determining, by a computing device, whether emergency alert content has been received by the computing device, wherein the first media item is different from the emergency alert content (Examiner’s Note: The terms “first” and “second” when referencing the manifest files are interpreted as adjectives simply to distinguish between the two different manifest files.  
With all that in mind, under broadest reasonable interpretations, Panje discloses that the system can receive various requests from client users for some media contents, such as content from live events or other media contents like movies and television programming or even for other companion contents created from other users.  The server system would receive the request(s) and then respond by providing a (“second”) manifest file that contains those segments or pointers that would point to the requested contents (e.g., Panje: ¶¶ [0016] and [0036-41]).  Additionally, Panje also discloses of embodiments involving emergency scenarios wherein emergency alert messages can be added into a manifest file.  
Under broadest reasonable interpretations, “a computing device” can be interpreted as either the server or the client-end system.  And if that computing device received some emergency alert message from an external source, it would proceed to either creating a manifest file that contains that emergency alert message or add it to an existing manifest file, and then disseminate it to the clients (e.g., Panje: ¶¶ [0057] and [0070]). 
; and
based on determining that the emergency alert content has been received by the computing device: 
replacing, by the computing device, the second manifest file with a first manifest file, wherein the first manifest file comprises segment information of the emergency alert content (For this limitation, under the impression that the computing system (either the client or the streaming server would work here, since the emergency content is coming from a third external source) already received the emergency alert, the interpretation is that since the emergency alert is already received (e.g., Panje: ¶¶ [0057] and [0070]), the system can resume playing the main media programming content again, which is what the second manifest file is referencing.
Once again, similar to what was established in claim 1, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Panje’s system would update the manifest file to include the emergency content segments, and thus refer to this updated manifest file as a “second” manifest file (e.g., Panje: ¶¶ [0057] and [0070]).
And once again, Lewis more  readily supplements Panje’s teachings as Lewis more expressly discloses of dynamic manifest file, such that the updated ; and
based on the request for the second manifest file, instead of the second manifest file, one of: the first manifest file or a redirect response associated with the first manifest file (For this scenario condition, under the impression that the computing system already received the emergency alert, one of ordinary skill in the art could interpret from Panje’s teachings that the system is still going to provide the emergency message coming from the external Emergency Alert System source.  The assumption being that there is updated emergency content information, which would override the user’s request for regular programming content, e.g., Panje: ¶¶ [0057] and [0070] and Figure 9C).
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings.

As to claim 12, Panje in view of Lewis further discloses the method of claim 11, wherein the sending the first manifest file comprises sending the first manifest file during a validity period, the method further comprising: 
sending the second manifest file following expiration of the validity period (Following claim 11’s interpretations, here in claim 12, the examiner is going with the interpretation that the system would resume or revert back to sending the requested “second” manifest file, after the “validity period” for the “first” manifest file has expired. 
With that in mind, while Panje discloses of the server being able to send out modified (or “first”) manifest files with EAS messages or companion content directives (e.g., Panje: ¶¶ [0032-36]), Panje does not expressly further disclose of establishing validity periods for those files.
Lewis more expressly discloses of dynamically modifying a manifest file to include various other contents, like advertisements or global broadcasts of some priority content, all based upon a specific time or time frame (e.g., Lewis: ¶¶ [0016], [0022], [0032], [0037], and [0041-42]).  Then, after those times or intervals of time have passed and/or expired, the system would revert back to normal conditions and provide users with manifest files containing their requested content segments (e.g., the “second” manifest file). 
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 13, Panje in view of Lewis further discloses the method of claim 11, further comprising: 
joining a multicast group prior to receiving the emergency alert content, wherein the receiving the emergency alert content comprises receiving the emergency alert content via the multicast group (See the similar rejection from claim 4, as Panje in view of Lewis’ teachings further discloses of a resulting combined system that allows for client end user device systems to “join” a group, which can simply be interpreted as turning on the device system, in order to receive the multicasted media contents and/or the notification messages, e.g., Panje: ¶¶ [0016], [0032], [0057], and [0070] and Lewis: ¶¶ [0016], [0022], [0032], [0037], and [0041-42]).  
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 14, see the similar corresponding rejection of claim 7.

As to claim 15, Panje in view of Lewis further discloses the method of claim 11, wherein the sending comprises sending the redirect response, and wherein the redirect response comprises a URL of a location of the first manifest file (Following the interpretations from claim 11, as the server system sends out the modified “first” manifest file with the notifications, Panje discloses that the manifest file would contain a list of locations, such as URI links or directory pathnames, to retrieve the corresponding media notification contents, e.g., Panje: ¶¶ [0017] and [0028]).

As to claim 16, Panje in view of Lewis further discloses the method of claim 11, further comprising: 
determining a location of the computing device, wherein the sending comprises sending, based on the location, the first manifest file (Following after claim 11’s interpretations, while Panje provided example of sending out contents to different locations like homes or businesses (e.g., Panje: ¶¶ [0031-32] and [0035]), Panje does not expressly discloses of modifying the manifest file based on location of the computing device.
Lewis more expressly discloses of providing content based on targeting users’ information including GPS location information or geo-IP address information (e.g., Lewis: ¶ [0031]).  In addition, following claim 11’s interpretation of a “computing device” as the streaming server itself, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that streaming servers can also provide location based contents to client users, using GPS or geo-IP address information.
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 17, see the similar corresponding rejection of claim 1 as Panje in view of Lewis further discloses a method comprising:
receiving, by a computing device, a first manifest file, wherein the first manifest file comprises segment information for a plurality of segments of a first media item (See the similar corresponding limitation section of claim 1);
receiving a notification message (See the similar corresponding limitation section of claim 1 and once again, the “computing system” can be referring to either the streaming server (in a 3 node system) or the client system (in a 2 node system) and the “notification message” can be broadly interpreted as any form of content, being received which would be met by Panje’s teachings of the various forms of “companion contents”);
replacing the first manifest file with a second manifest file, wherein the second manifest file comprises segment information corresponding to at least a portion of the notification message (See the similar corresponding limitation section of claim 1 and once again Panje discloses of how a server system can receive notices or indications of changes to the files, such as with any form of user supplied companion content (132) or some notifications from external sources (14), before those get incorporated within the manifest files and broadcasted out to clients.  Panje discloses of using various identifiers to identify the different segments within a manifest file, as well clearly indicating the type of companion content and/or directive(s), such as text or video in mp4 format, to a specific position or segment within a main program like a movie file, and thus the new additional companion content(s) or “notification” can be easily associated and identified within the now modified manifest file.  Therefore, Panje’s system does determine which segment needs to be replaced or at the very least modified with some additional companion content (e.g., Panje: ¶¶ [0033], [0036], [0055], [0057-60], and [0070]).
And once again, while Panje does not expressly further disclose of “replacing” segments, Lewis more expressly discloses of actually replacing or substituting content 
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings);
outputting, based on a request, the manifest file (Following the above step(s) and interpretations, Panje in view of Lewis’ teachings would further disclose of a resulting combined system wherein the system would respond to any “request” such as from a client user’s device system or from some other system or entity like an Emergency Alerting System, to pass on a notification within the now modified manifest file, e.g., Panje: ¶¶ [0032], [0057], and [0070] and Lewis: ¶¶ [0019], [0021-24], [0032-33], [0037], and [0042]).
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings.

As to claim 18, Panje in view of Lewis further discloses the method of claim 17, wherein at least one of the segments of the media item has a content type corresponding to a content type of the notification message (Panje discloses that the streaming server and the client system can both process and recognize different types of content.  Regular streaming programming content is distinguishable from companion content, which can be of various formats or types, such as text or videos in mp4 format, . 

As to claim 19, see the similar corresponding rejection of claim 4.

As to claim 20, see the similar corresponding rejection of claim 7.

As to claim 21, Panje in view of Lewis further discloses the method of claim 1, further comprising:
storing, by the computing device, the notification message (Following claim 1, both the computing device and the notification message is still broad.  It can be referring to an intermediary element like server 101/201 in Panje’s distributed network and the notification message can be interpreted as companion content that are generated from other users.  For example, a user can generate and associate some text or video to a particular timeframe index location, which can stored at the intermediary server, which can be later shared with other users when they request it, e.g., Panje: ¶ [0036]); and
providing, based on a request for the notification message, the notification message (once again, the notification or inserted content from a user, can be downloaded and shared to others, e.g., Panje: ¶ [0036]).

As to claim 22, Panje in view of Lewis further discloses the method of claim 1, wherein the computing device comprises a multicast gateway (Panje Figures 1 and 2 depicts a distributed system with multiple components, wherein the notifications can come from an external source, the main programming content can come from a media provider, and they all go through an intermediary component, server 102 or 202, which can act as a gateway element).

As to claim 23, Panje in view of Lewis further discloses the method of claim 1, wherein the content type of the notification message is audio (audio, video, audio-visual media, images, text, etc…, e.g., Panje: ¶ [0018]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	2016/0294909 to Killick et al.
	2015/0172342 to Yin, Fenglin

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455